Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The listing of claims is objected to because of the following informalities: the status of claims 1-8 are not indicated.  Claims 1-8 will be treated as canceled and the status of these claims should be indicated in the next claim listing submitted in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites “shaping components are movable from an open position, in which the shaping tool can be charged with the part, into a shaping position, with a result that, in a pressing region of the shaping tool, the part, which is supportable on both shaping components during the movement in the pressing region, is pressed into a negative mold, which is formed in the second shaping component, for the edge that is to be produced” which renders the claim indefinite because it is 
Further, the structure of the phrase discussed above and “whereby at least in the shaping position, the part is spaced apart from the second shaping component” make it unclear if the phrases are describing a capability of the shaping components when moved into the shaping position, e.g., the shaping components can be charged with a part and would have these features, or if the phrases are describing a system that has the two shaping components and the part.  The claim is directed to a shaping tool, and therefore it is unclear if these claim limitations are limited to the shaping tool or include a part being formed by the shaping tool.  For the purposes of examination, the phrases regarding the part will be interpreted as functional language and the claim is only directed to the tool.  It is suggested that these claims be rewritten to positively recite the features of the claims and then set out their functions as it is unclear now what features are part of the tool and what features are functional language.  Claim 11 depends from claim 9 and fails to clarify the indefinite language.
Regarding claim 13, this claim also recites “with a result that, in a pressing region of the shaping tool, the part, which is held between the two shaping components and is supportable on both shaping components during the movement in the pressing region, can be pressed into a negative mold, which is formed in the second shaping component, for the edge that is to be produced” and “with a result that, at least in the shaping position, the part can be spaced apart from the second shaping component in a subregion adjoining the pressing region” which renders the claim indefinite for the reasons discussed above in claim 9.  Claims 14-17 depend from claim 13 and fails to clarify the indefinite language.
Regarding claim 12, the claims recites “moving a first shaping component and a second shaping component corresponding thereto, of the shaping tool, from an open position, in which the shaping tool is charged with the part, into a shaping position” which renders the claim indefinite because it is not clear what the steps of the method are, i.e., is the only step to move the shaping components with the open position being defined as a position in which the tool is charged with a part or are there two steps for the method including charging the tool with a part and then moving the shaping components.  For the purposes of examination, this phrase will be interpreted as requiring two steps, i.e., a step of charging the part into the shaping tool in an open position and a moving step.  Further, claim 12 recites the part “is pressed into a negative mold…for the edge that is to be produced” which renders the claim indefinite because it is unclear if the edge is produced when the part is pressed into the negative mold or if the edge is still to be produced in a later operation.  For the purposes of examination, this phrase will be interpreted as the part is pressed into the negative mold to produce an edge on the part.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 3,545,249 to Brown.
Regarding claim 9, Brown teaches a shaping tool for producing an edge on a part (Abstract), comprising: 
a first shaping component 27, 34 (Fig. 2; Col. 4, Lns. 7-33); 
a second shaping component 25, 31 corresponding to the first shaping component, which shaping components are movable from an open position, in which the shaping tool can be charged with the part, into a shaping position (Fig. 2; Col. 4, Lns. 7-33; Fig. 2 shows the shaping components moved into a shaping position), 
with a result that, in a pressing region of the shaping tool, the part, which is supportable on both shaping components during the movement in the pressing region, is pressed into a negative mold, which is formed in the second shaping component, for the edge that is to be produced (Fig. 2; Col. 4, Lns. 7-33; the punch 25 of the first shaping component is pressed into the negative mold 31 of the second shaping component), 
wherein a shaping surface of the first shaping component has, in the pressing region, an allowance element 27 which projects beyond base surface regions 34 of the shaping surface which adjoin the allowance element (Fig. 2; Col. 4, Lns. 7-33; the punch 27 is an allowance element that projects beyond the base surface of the rest of the first shaping component, i.e., the punch holder 34, and it is noted that the claim does not require the allowance element and base surface region to be a single component as the term adjoin may mean “to be next to”), 
whereby at least in the shaping position, the part is spaced apart from the second shaping component in a subregion adjoining the pressing region (Fig. 2; Col. 4, Lns. 7-33; Fig. 2 shows the part spaced apart from the second shaping component), and 
the allowance element has a radius which is smaller than an inner radius of the negative mold (Fig. 2; Col. 4, Lns. 7-33; the negative mold 31 has an approximately flat surface which would be an 
Regarding claim 11, Brown teaches the first shaping component takes the form of a punch 27, 34, and the second shaping component takes the form of a die 25, 31 (Fig. 2; Col. 4, Lns. 7-33).
Regarding claim 12, Brown teaches a method for producing an edge on a part by use of a shaping tool (Fig. 2; Col. 4, Lns. 7-33), comprising: 
moving a first shaping component 27, 34 and a second shaping component 25, 31 corresponding thereto, of the shaping tool, from an open position, in which the shaping tool is charged with the part, into a shaping position (Fig. 2; Col. 4, Lns. 7-33; the shaping components have been moved into the shaping position in Fig. 2), with a result that, in a pressing region of the shaping tool, the part, which is supported on both shaping components during the movement in the pressing region, is pressed into a negative mold, which is formed in the second shaping component, for the edge that is to be produced (Fig. 2; Col. 4, Lns. 7-33; the punch 27 presses the part into the negative mold, as shown in Fig. 2, to form an edge), 
wherein a shaping surface of the first shaping component 27, 34 has, in the pressing region, an allowance element 27 which projects beyond base surface regions 34 of the shaping surface which adjoin the allowance element (Fig. 2; Col. 4, Lns. 7-33; the punch 27 is an allowance element that projects beyond the base surface of the rest of the first shaping component, i.e., the punch holder 34, and it is noted that the claim does not require the allowance element and base surface region to be a single component as the term adjoin may mean “to be next to”), 
whereby at least in the shaping position, the part is spaced apart from the second shaping component 25, 31 in a subregion adjoining the pressing region (Fig. 2; Col. 4, Lns. 7-33; as shown in Fig. 2, the part is spaced from the second shaping component), and
the allowance element has a radius which is smaller than an inner radius of the negative mold (Fig. 2; Col. 4, Lns. 7-33; the negative mold 31 has an approximately flat surface which would be an infinitely large curvature radius, and thus the curvature radius of the punch 27 would be smaller because it is rounded).
Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2011 115 219 A1 to Cacek.
Regarding claim 9, Cacek teaches a shaping tool for producing an edge on a part (Abstract), comprising: 
a first shaping component P1, P2 (Fig. 3; Paras. [0027]-[0030]); 
a second shaping component D1, D2 corresponding to the first shaping component, which shaping components are movable from an open position, in which the shaping tool can be charged with the part, into a shaping position (Fig. 3, Paras. [0027]-[0030]), 
with a result that, in a pressing region of the shaping tool, the part, which is supportable on both shaping components during the movement in the pressing region, is pressed into a negative mold, which is formed in the second shaping component, for the edge that is to be produced (Fig. 3 shows the negative mold of D1, D2, i.e., the concave area near the center of D1, D2), 
wherein a shaping surface of the first shaping component has, in the pressing region, an allowance element which projects beyond base surface regions of the shaping surface which adjoin the allowance element (Fig 3 shows P1, P2 has an allowance element, i.e., the convex portion near the center of P1, P2), 
whereby at least in the shaping position, the part is spaced apart from the second shaping component in a subregion adjoining the pressing region (Fig. 3; it is noted that claim 9 is directed to a shaping tool and the spacing between the second shaping component and the part being pressed depends on the dimensions of the part, thus the shaping tool is capable of having a spacing in the 
the allowance element has a radius which is smaller than an inner radius of the negative mold (Paras. [0028]-[0029]; the radius of the allowance element of P1, P2 is constructed with “changing radii” and the radius of the negative mold of D1, D2, i.e., the beads, are “adapted [to] the punch side edge,” and thus if both radii are adapted to correspond to each other and changing there will be portions of the radius of the allowance that are smaller than portions of the radius of the negative mold, e.g., if each component includes sections with curvature radii of R1, R2, and R3 with R1 being the largest and R3 being the smallest then the portion of the allowance element that has a curvature radius of R3 will be smaller than the portion of the negative mold with a curvature radius of R1).
Regarding claim 11, Cacek teaches the shaping tool according to claim 9, wherein the first shaping component takes the form of a punch P1, P2, and the second shaping component takes the form of a die D1, D2 (Fig. 3; Paras. [0027]-[0030]).
Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2013 007 352 A1 to Bauer.
Regarding claim 13, Bauer teaches a method for creating a shaping tool for producing an edge on a part (Abstract), comprising: 
creating a first shaping component 1 and a second shaping component 2 corresponding thereto, which shaping components are movable from an open position, in which the shaping tool can be charged with the part, into a shaping position (Figs. 1-2; Paras. [0019]-[0024]), 
with a result that, in a pressing region of the shaping tool, the part, which is held between the two shaping components and is supportable on both shaping components during the movement in the pressing region, can be pressed into a negative mold, which is formed in the second shaping component 
creating an original base surface of the first shaping component 1 (Fig. 1 shows the surface prior to notch 7 being added); 
creating an allowance element 7 of the first shaping component 1 in the pressing region, wherein the allowance element is spaced apart from the original base surface (Fig. 2; Paras. [0022]-[0024]; the notch is above the base surface ad spaced from it by the embossing edge 6); and 
creating a shaping surface of the first shaping component 1, wherein the shaping surface comprises the allowance element 7, which is arranged in the pressing region, and adjoining base surface regions of the original base surface which are connected to the allowance element, such that the allowance element projects beyond adjoining base surface region (Fig. 2; Paras. [0022]-[0024]), 
with a result that, at least in the shaping position, the part can be spaced apart from the second shaping component in a subregion adjoining the pressing region (Fig. 2; it is noted that claim 13 is directed to a making a shaping tool and the spacing between the second shaping component produced by the method and the part being pressed depends on the dimensions of the part, thus the shaping tool is capable of having a spacing in the subregion adjoining the pressing region depending on the thickness and shape of the part in that region), and 
the allowance element has a radius which is smaller than an inner radius of the negative mold (Fig. 2; it is noted that the claim does not require the radius of the allowance element to be smaller than the entire radius of the negative mold, and therefore as the negative mold is made of two straight surface meeting at an angle the curvature radius of the allowance element is smaller than curvature radius of the negative mold at either of the straight surfaces because the curvature radius of a straight line is infinitely large).
Regarding claim 14, Bauer teaches the method according to claim 13, wherein an original allowance surface of the allowance element 7 is created whose shape, dimensions and profile correspond to those of a portion of the base surface, from which portion the allowance element having the original allowance surface is offset (Fig. 2; Paras. [0022]-[0024]; the allowance element is formed to correspond to the base surface of tool 1 with an original allowance surface, i.e., prior to embossing 6 being molded into notch 7).
Regarding claim 15, Bauer teaches the method according to claim 14, wherein at least one dimension of the original allowance surface is changed by at least one modification dimension, whereby a final allowance surface of the allowance element 7 is created from the original allowance surface (Fig. 2; Paras. [0022]-[0024]; embossing 6 is molded into the notch 7 to provide the final allowance surface from the original allowance surface).
Regarding claim 16, Bauer teaches the method according to claim 15, wherein the base surface regions and the allowance surface continuously transition into one another via respective transition surfaces (Fig. 2; Paras. [0016] and [0024]; the allowance projects forward of the base surface such that “a soft transition is produced”).
Regarding claim 17, Bauer teaches the method according to claim 14, wherein the base surface regions and the allowance surface continuously transition into one another via respective transition surfaces (Fig. 2; Paras. [0016] and [0024]; the allowance projects forward of the base surface such that “a soft transition is produced”).
Response to Arguments
Applicant’s amendments and remarks dated December 3, 2021 with respect to objections to the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s amendments and remarks with respect to the rejection of claim 12 under 35 USC 102 has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's amendments and remarks with respect to the rejections under 35 USC 102 of claims 9-11 and 13-17 and 35 USC 112 of claims 9-17 have been fully considered but they are not persuasive.
Regarding the rejections of claims 9-17 under 35 USC 112, Applicant argues that the claims are not indefinite due to the narrative nature of the claims and the use of commas.  Remarks, PP. 7-8.  Applicant’s argument has been carefully considered and is not persuasive.  As discussed in the indefiniteness rejections above, the structure of the phrases in the claim render them indefinite because the commas make it unclear which features or functions are being described and, in some instances, make it unclear what steps or components are part of the claimed invention.  Examples have been provided in the rejection above to illustrate the unclear features in the claims.
Regarding the rejections of claims 9 and 13 under 35 USC 102, Applicant argues that the Office Action did not give patentable weight to functional limitation that the part is spaced apart from the second shaping component in a subregion adjoining the pressing regions.  Remarks, PP. 5-6.  This argument has been carefully considered and it is not persuasive.  The claims are directed to a tool and a method of making a tool, and are not directed to a part or recite any particular features of the part, i.e., uniform thickness or uniform shape throughout.  The structure of the tool is being defined in relation to a part that is not part of the claim, and thus any part may be used including parts with non-uniform thickness that would be spaced from the shaping components of the tool in regions when the tool is in a shaping position.  Applicant argues that the figures of Cacek and Bauer do not show the part being spaced from the shaping components (Remarks, P. 6), however, as the claims are directed only to the tool or making the tool, Cacek and Bauer teach tools having the recited structure because any part could be used with these tools, e.g., a part with non-uniform thickness and not just the parts shown in the figures of the references.
Regarding claim 10 (the features of which have been added to claims 9, 12 and 13), Applicant argues that the prior art does not teach that the allowance element has a radius which is smaller than an inner radius of the negative mold.  Remarks, P. 7.  This argument has been carefully considered and is not persuasive.  As discussed in the rejections above, the claims do not require the negative mold or the allowance element to have a constant radius of curvature or for the entire radius of curvature of the allowance element to be smaller than the radius of curvature at all areas of the negative mold.  As such, the prior art references teach negative molds and allowance elements that have varying curvatures in which portions of the negative mold have a larger radius of curvature than portions of the allowance element.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725